ORDER

PER CURIAM:
Anthony Rogers appeals from a summary judgment entered in favor of the Missouri Board of Probation and Parole on his petition seeking a declaration that he became eligible for parole on June 14, 2010, and a court order that he be released immediately on parole. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the *807reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).